Name: 2003/504/EC: Council Decision of 30 June 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  parliament
 Date Published: 2003-07-10

 Avis juridique important|32003D05042003/504/EC: Council Decision of 30 June 2003 appointing a member of the Committee of the Regions Official Journal L 172 , 10/07/2003 P. 0014 - 0014Council Decisionof 30 June 2003appointing a member of the Committee of the Regions(2003/504/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the German Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has become vacant following the resignation of Mr Wolfgang SENFF, of which the Council was notified on 27 May 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Hermann DINKLA, member of the Landtag (regional parliament) of Lower Saxony, is hereby appointed a member of the Committee of the Regions in place of Mr Wolfgang SENFF for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 30 June 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 24, 26.1.2002, p. 38.